         Case: 3:18-cv-00830-wmc Document #: 49 Filed: 12/20/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN



 Katie Diehm,                                           DEFENDANT’S OBJECTIONS TO
                                                       PLAINTIFF’S MOTIONS IN LIMINE
                                Plaintiff,
                                                     Case No.: 18-cv-830-wmc
 vs.



 Messerli & Kramer P.A.,

                                Defendant.


          DEFENDANT’S RESPONSES TO PLAINTIFF’S MOTIONS IN LIMINE

   1. Barring defendants from testifying that they complied with Wisconsin or Minnesota
      rules of professional conduct, or F.R.C.P.11, or its state-court equivalent.

         OBJECTION: Defendant objects to this motion prejudicial, relevance and directly in
         support of Defendant’s defense against Plaintiff’s claim. Plaintiff’s claim is for a
         violation of 15 U.S.C section 1692e. There is no language in §1692e for attorney
         meaningful involvement. Therefore the standard upon which compliance of an attorney
         would be found within the state-specific rules of professional conduct, civil procedure
         and any equivalent. Additionally, there is case law that states that this is relevant.
         Plaintiff states that Bock suggests that FRCP 11 should not be considered by the Court,
         however the CFPB which considered Bock and all other case law on meaningful
         involvement reached a different conclusion. The CFPB in their proposed rules set forth
         clear guidance on how meaningful involvement should be considered by attorneys and
         the Courts:

         “18(g) Safe Harbor for Meaningful Attorney Involvement in Debt Collection Litigation
         Submissions- FDCPA section 807 contains certain provisions designed to protect
         consumers from false, deceptive, or misleading representations made by, or means
         employed by, attorneys in debt collection litigation. FDCPA section 807(3) prohibits the
         false representation or implication that any individual is an attorney or that any
         communication is from an attorney. In addition, debt collection communications sent
         under an attorney’s name may violate FDCPA section 807(10) if the attorney was not
         meaningfully involved in the preparation of the communication. (citation omitted). The
         meaningful attorney involvement case law has been applied in the specific context of
         debt collection litigation submissions. (citation omitted)

                                                 1
613857
         Case: 3:18-cv-00830-wmc Document #: 49 Filed: 12/20/19 Page 2 of 4




         It may be particularly important for consumers, attorneys, and law firms engaged in such
         litigation to be protected by a clear articulation of what meaningful attorney involvement
         in debt collection litigation submissions means under FDCPA section 807, as would be
         implemented by proposed § 1006.18. A clear articulation of meaningful attorney
         involvement also may be useful to avoid confusion and unnecessary conflicts between
         State standards and Federal standards under the FDCPA and any implementing
         regulations.

         To provide clarity for law firms and attorneys submitting pleadings, written motions, or
         other papers to courts in debt collection litigation, proposed section § 1006.18(g)
         provides a safe harbor for attorneys and law firms against claims that they violated §
         1006.18 due to the lack of meaningful attorney involvement in debt collection litigation
         materials signed by the attorney and submitted to the court, provided that they meet the
         requirements in proposed § 1006.18(g). Proposed § 1006.18(g) provides that an attorney
         has been meaningfully involved in the preparation of debt collection litigation
         submissions if the attorney: (1) drafts or reviews the pleading, written motion, or other
         paper; and (2) personally reviews information supporting the submission and determines,
         to the best of the attorney’s knowledge, information, and belief, that, as applicable: the
         claims, defenses, and other legal contentions are warranted by existing law; the factual
         contentions have evidentiary support; and the denials of factual contentions are warranted
         on the evidence or, if specifically so identified, are reasonably based on belief or lack of
         information.

         The factors in proposed § 1008.18(g) are similar to some of the nationally recognized
         standards for attorneys making submissions in civil litigation. (citation omitted). Because
         most FDCPA claims are considered by Federal courts, and Federal court rules are
         adopted and apply nationwide, Federal Rule of Civil Procedure 11(b)(2) through (4)
         as currently adopted may provide an appropriate guide for judging whether a
         submission to the court has complied with § 1006.18(g). Indeed, courts that have
         applied the meaningful attorney involvement doctrine to litigation submissions have
         considered that standard. See, e.g., Bock v. Pressler & Pressler, 2017 WL 4711472 at
         *7 n.5 (discussing initial decision at 30 F.Supp.3d 283, 299-302); Miller v. Upton, 687
         F. Supp. 2d 86, 101 (E.D.N.Y. 2009) F.Supp.2d at 101 (analogizing to Rule 11).
         Accordingly, the safe harbor in proposed § 1006.18(g) restates certain provisions of
         Federal Rule of Civil Procedure Rule 11(b). An attorney or law firm who
         establishes compliance with the factors set forth in proposed § 1006.18(g), including
         when a court in debt collection litigation determines that the debt collector has
         complied with a court rule that is substantially similar to the standard in §
         1006.18(g), will have complied with FDCPA section 807 regarding the attorney’s
         meaningful involvement in submissions made in debt collection litigation.” 84 Fed.
         Reg. 232.74 (May 21, 2019). Federal Register: The Daily Journal of the United States. p.

                                                  2
613857
         Case: 3:18-cv-00830-wmc Document #: 49 Filed: 12/20/19 Page 3 of 4




         464, Online < https://files.consumerfinance.gov/f/documents/cfpb_debt-collection-
         NPRM.pdf>

         The CFPB in considering Bock stated that the factors proposed were similar to the factors
         applied in Bock and are identical to the Federal Rule 11 Standards. This is done so
         deliberately so that the Courts would apply nationally recognized Rule 11 standards to
         “meaningful involvement” in order to have consistency among the Courts. The CFPB and
         Courts like the Court in Miller v. Upton, 687 F. Supp. 2d 86, 101 (E.D.N.Y. 2009)
         specifically have guided to consider Rule 11 rules in considering meaningful
         involvement. See also Harvey v. Great Seneca Fin. Corp., 453 F.3d 324, 333 (6th Cir.
         2006) (applying Rule 11 analysis); Miller v. Wolpoff & Abramson, LLP, 471 F. Supp. 2d
         243, 251 (E.D.N.Y. 2007) (applying Rule 11 case law and analysis to meaningful
         involvement claims).

   2. Prohibiting defendants from introducing evidence that they obtained a judgment
      against Diehm.

         OBJECTION: Defendant objects to this motion as the state court judgment is relevant.
         Specifically, the state court judgment against Plaintiff Diehm is relevant as the actions of
         Plaintiff following service of the state court complaint upon her shows that Messerli’s
         attorney involvement was meaningful and compliant with the FDCPA and state court
         collections rules. This information goes directly to Plaintiff’s alleged damages to
         establish that she has failed to prove damages.

   3. Allowing the testimony of Taylor Chantes to authenticate and explain online court
      filings and the method of retrieving those results.

         OBJECTION: Defendant objects to this witness as identified in Defendant’s motion in
         limine. This witness was never previously disclosed in discovery. Thus, Defendant
         never had an opportunity to depose the witness on the substance or subject matter of her
         testimony before this court. The witness is also a paralegal for the Plaintiff’s counsel in
         this matter, as such her testimony would violate ABA Rule 3.7, Wisconsin Rule SCR
         20:3.7, that prevents lawyers from testifying as witnesses in matters unrelated to the
         nature and value of legal services rendered. Wisconsin Supreme Court Rules (SCR)
         20:5.3 incorporates the standard ABA model code for Responsibilities Regarding
         Nonlawyer Assistants. Additionally the documents to be summarized were never
         provided to the Defendant. Under Federal Rule 1006 the Plaintiff must have previously
         provided the originals for examination at a reasonable time and place prior to trial in this
         matter. Fed. R. 1006. The Federal Rules do provide in Rule 1006 for the admission of a
         summary of voluminous business records, but only if certain requirements are met.
         Among these requirements is that other parties to the case must be provided the
         original records upon which the summary is based -- or duplicates of those originals --


                                                   3
613857
         Case: 3:18-cv-00830-wmc Document #: 49 Filed: 12/20/19 Page 4 of 4




         prior to the admission of the summary. United States v. Arias-Izquierdo, 449 F.3d 1168,
         1184 (11th Cir. 2006) (declining to allow admission of summary testimony where the
         Plaintiff did not provide Defendant’s with copies of the documents to be summarized);
         See also United States v. Smith, 516 F. App'x 592 (6th Cir. 2013). Taylor Chantes
         additionally lacks personal knowledge to attest to the summarized documents under Fed.
         R. 602. Defendant objects to the witness testimony as the testimony is impermissible
         opinion by a lay witness under Fed. R. 701. Finally, the documents to be summarized
         lack foundation and relevance as described herein and in Defendant’s motion in limine.

   4. Allowing presentation, in the damages phase, of the total amount of complaints filed
      by Messerli & Kramer in Wisconsin in 2017.

         OBJECTION: Defendant objects this as prejudicial and irrelevant. The only relevant date
         in question is the date that Attorney Kachelski signed Plaintiff’s complaint.


Dated this 20th day of December, 2019.               MESSERLI & KRAMER P.A.
                                                     s/ Jillian N. Walker
                                                     Jillian N. Walker, #1066378
                                                     Stephanie S. Lamphere, #396794
                                                     3033 Campus Drive, Suite 250
                                                     Plymouth, MN 55441
                                                     Phone: 763-548-7900
                                                     Fax: 763-548-7922
                                                     jwalker@messerlikramer.com
                                                     slamphere@messerlikramer.com
                                                     ATTORNEYS FOR DEFENDANT
                                                     MESSERLI & KRAMER P.A.




                                                4
613857
